Citation Nr: 0616416	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-24 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to 
October 1969.  His service from October 1969 to June 1970 was 
determined to be under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board videoconference in 
March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in April 2001.  The only cause of death 
listed in the death certificate is renal failure.  An autopsy 
was not performed.  At the time of death, service connection 
was in effect for PTSD rated as 100 percent disabling and for 
residuals of a wrist injury which was evaluated as non-
compensably disabling.  The appellant has argued that the 
cause of the veteran's death was due to his service connected 
PTSD.  Various theories were advanced including that the 
service connected PTSD resulted in hypertension or was 
related to the veteran's alcohol abuse.  

A VA examination was conducted in June 2004 to determine the 
cause of the veteran's death.  The examiner reviewed evidence 
submitted by the appellant which was copied from a website of 
the National Center for PTSD.  The examiner determined that 
the evidence submitted by the appellant did not link PTSD to 
the renal failure.  The examiner further noted that the 
veteran had a history of long term and severe alcohol 
abuse/dependence that he opined probably represented a form 
of self-medication for the PTSD symptoms.  The examiner 
opined that chronic alcoholism was a common cause of liver 
failure but not renal failure.  The examiner further noted 
that the veteran had a longstanding problem with non-service 
connected mild hypertension which was one of the pre-
disposing causes of renal failure, along with other pre-
renal, post-renal, and intra-renal or intrinsic causes.  The 
examiner concluded that it was more likely than not that the 
veteran's death from renal failure was unrelated to his PTSD 
or alcoholism.  

There is evidence of record which seems to indicate that the 
veteran's alcohol dependence was not due to his PTSD.  In 
March 2004, a VA mental health professional reported that the 
appellant had requested a letter showing that the veteran 
suffered from PTSD and alcohol abuse.  The author reviewed 
clinical notes and determined that the veteran had a long 
standing alcohol dependence disorder.  She wrote that there 
was no doubt that the alcohol dependence made the PTSD 
symptoms worse.  She further found that, as a result of 
alcohol abuse, the veteran had a mild stroke which led to new 
onset seizures and ultimately dementia.  This evidence does 
not link alcohol abuse to the cause of the veteran's death 
nor does it indicate that the alcohol was due to the PTSD.  

Service connection was not in effect for the veteran's 
alcohol abuse at the time of his death.  

Additionally, the Board notes there is a single notation in 
the clinical records which links alcohol abuse to 
hypertension.  A report of a period of hospitalization dated 
in January 1992 includes Axis I diagnoses of psychosis with 
visual and auditory hallucinations, paranoia with homicidal 
and suicidal ideation and alcohol dependence.  The Axis III 
diagnosis was mild hypertension secondary to alcohol abuse.  
When this report is read in conjunction with the report of 
the June 2004 VA examination, it suggests a tenuous link 
between the veteran's service connected PTSD, his non-service 
connected alcohol abuse and hypertension and the renal 
failure which resulted in the veteran's death.

There is conflicting evidence as to whether the veteran had 
alcoholism due to PTSD, whether alcoholism was the cause of 
the veteran's non-service connected hypertension and whether 
hypertension contributed to the cause of the veteran's death.  
No opinion was provided as to whether the veteran's PTSD was 
causally linked to the veteran's hypertension.  The Board 
finds a VA examination is required to provide medical 
opinions as to these questions.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  VA 
believes that the Dingess ruling may be applied by analogy to 
other cases as well.  In view of the need to return the case 
to the RO for reasons set forth above, the Board believes it 
appropriate to also direct that appropriate action be 
undertaken to deal with the holding of the Court in 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective notice 
which informs the appellant of the 
information or evidence needed to comply 
with the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Send the veteran's claims folders to 
be reviewed by a physician with 
appropriate expertise to determine if 
there is a causal relationship between the 
cause of the veteran's death and his 
service connected PTSD.  It is imperative 
that the examiner who is designated to 
examine the claims folders reviews the 
evidence in the claims folders, including 
a complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

Based on a review of the veteran's 
pertinent medical history, and a review of 
the records contained in the claims 
folders, the reviewing physician is asked 
to the provide the following opinion:

(i)	Whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's fatal renal failure was 
related to, caused by, or had its onset 
during service.  (ii)	Whether it is as 
least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected PTSD contributed 
substantially or materially to the cause 
of the veteran's death.  In this regard, 
the examiner should specifically comment 
on whether the veteran's alcohol 
dependence was caused by his PTSD; whether 
the veteran's hypertension was caused by 
his PTSD; and whether there is any causal 
link between the renal failure and the 
veteran's service connected PTSD via 
alcohol dependence and hypertension or 
whether there is any causal link between 
the renal failure and veteran's service 
connected PTSD via hypertension alone.   

A complete rationale should be given for 
all opinions a legible report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


